Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s reply filed May 21, 2021.  Claims 1-20 are currently pending.

Drawings
The drawings received on May 21, 2021 are accepted.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20: Prior art fails to teach, nor render obvious, “wherein the first area comprises a plurality of antenna array elements, each of the plurality of antenna array elements is made of conductive material, and any two adjacent antenna array elements are coupled using a second insulating material, and the plurality of antenna array elements form the antenna array, wherein the antenna array is located on the terminal housing and is formed on the rear cover to directly receive and transmit signals, wherein the first insulating material is formed on the rear cover to separate the rear cover into the first area and the second area, and the first area and the second area are insulated and disconnected via the first insulating material, wherein the second insulating material is formed in the first area of the rear cover, to separate the first area into a plurality of antenna array elements, and the plurality of antenna array elements are insulated and disconnected via the second insulating material," in combination with all of the features recited in the independent claim(s).   
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferretti et al. (U.S. Publication No. 2016/0302319) discloses methods for electrically isolating areas of a metal body (fig. 5).
OH et al. (U.S. Publication No. 2013/0234910) discloses portable terminal comprising a rear housing 12 including a plastic member 122 and a plurality of metal fragments 121 placed or formed on the plastic member 122 (fig. 2).
Zhang et al. (U.S. Patent No. 10,153,544) discloses forming a radiating body of an antenna of an electronic device using the back side of a housing body comprising a plurality of metal material separated by insulating material (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Robert Karacsony/Primary Examiner, Art Unit 2845